PAUL E. DANIELSON, Justice, dissenting. Whether the language of the statute is considered plain or ambiguous, it is clear to me that Arkansas Code Annotated § ll-10-509(a) applies to employees of educational institutions, just as the Board of Review found. I, therefore, would affirm and respectfully dissent. At issue here is Ark.Code Ann. § 11-10-509, which provides: (a) With respect to service performed in an instructional, research, or principal administrative capacity for an educational institution, benefits shall not be paid based |,non services for any week of unemployment commencing during the period between two (2) successive academic years or terms, during a similar period between two (2) regular but not successive terms, or during a period of paid sabbatical leave provided for in the individual’s contract to any individual if: (1) The individual performs the services in the first of the academic years or terms; and (2) There is a contract or a reasonable assurance that the individual will perform services in any such capacity for any educational institution in the second of the academic years or terms. (b)(1) With respect to services performed in any other capacity for an educational institution, benefits shall not be paid on the basis of services to any individual for any week of unemployment that commences during a period between two (2) successive academic years or terms if: (A) The individual performs the services in the first of the academic years or terms; and (B) There is a reasonable assurance that the individual will perform the services in the second of the academic years or terms. (2)(A) If compensation is denied to an individual under subdivision (b)(1) of this section and the individual was not offered an opportunity to perform the services for the educational institution for the second of the academic years or terms, the individual, if otherwise eligible, is entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of subdivision (b)(1) of this section. (B) The individual shall apply for the retroactive payment described in subdivision (b)(2)(A) of this section within two (2) weeks after receipt of notification from the educational institution that he or she will not have an opportunity to perform the services at that educational institution in the second academic year or term. (c)With respect to any services described in subsection (a) or (b) of this section, compensation payable on the basis of these services shall not be payable to any individual for any week of unemployment that commences during an established and customary vacation period or holiday recess if: (1) The individual performs these services in the period immediately before a vacation or holiday recess; and (2) There is a reasonable assurance that the individual will perform the services in the period immediately following the vacation period or holiday recess. (d)(1) With respect to any services described in subsections (a) and (b) of this section, compensation payable on the basis of services in any such capacity shall be denied as specified in subsections (a)(c) of this section to any individual who | nperformed the services in an educational institution while in the employ of an educational service agency. (2) For purposes of this subdivision, the term “educational service agency” means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one (1) or more educational institutions. The question is whether Ms. Coleman rendered “service performed in an instructional ... capacity for an educational institution.” Ark.Code Ann. § ll-10-509(a) (emphasis added). I conclude, as the Board did, that she did not. Ms. Coleman did provide instructional services; however, she did not do so for an educational institution, but provided them to one. Ms. Coleman performed her services for her employer, SubTeach. It then contracted her services to the school district, and ultimately, to the school in which she was placed. Indeed, she was paid for her services by SubTeach. Thus, it seems clear to me that under the plain language of the statute, Ms. Coleman did not perform her services for an educational institution, and she was not precluded from receiving benefits under subsection (a). But even if the language of the statute was considered ambiguous, which it arguably is, the statute read as a whole makes clear the General Assembly’s intent that subsection (a) of the statute applies to employees of educational institutions. Section 11-10-509, is plainly entitled “Eligibility — Employees of educational institutions.” 1 While a statute’s title is not [ ^controlling in its construction, it is considered in determining its meaning when such meaning is otherwise in doubt and may only be examined for the purpose of shedding light on the intent of the legislature. See K.C. Props, of Nw. Arkansas, Inc. v. Lowell Inv. Partners, LLC, 373 Ark. 14, 280 S.W.3d 1 (2008). Here, there can be no doubt that the legislature’s intent was for the statute to apply to employees of educational institutions. But in addition, a review of the entire statute makes the legislature’s intent even more clear. The legislature’s intent is further evidenced by the presence of subsection (d), which precludes benefits to “any individual who performed the services in an educational institution while in the employ of an educational service agency.” Ark.Code Ann. § ll-10-509(d)(l) (emphasis added). Clearly, the General Assembly contemplated that one might provide such services while not employed by the educational institution and took measures to specifically preclude benefits to those persons not employed by an educational institution, but employed by an educational service agency.2 While the General Assembly could have similarly taken measures to preclude employees of companies contracting with the school districts to provide such services, it did not. Accordingly, subsection (d) further evidences the General Assembly’s |isintent that subsection (a) contemplated those persons providing services for an educational institution while under the institution’s employ. See also Op. Att’y Gen. #2005-174 (“Arkansas Code Annotated § ll-10-509(a) provides that employees of educational institutions are not eligible for unemployment compensation benefits during certain time periods.”). The majority, by agreeing with Sub-Teach’s interpretation of subsection (a) that it precludes anyone who provides instructional services to an educational institution, regardless of employer, from receiving benefits, has rendered subsection (d) superfluous and obsolete. Such a reading contravenes our prior holdings that a statute should be construed so that no word is left void, superfluous, or insignificant; and meaning and effect must be given to every word in the statute if possible. See Brookshire v. Adcock, 2009 Ark. 207, at 5, 307 S.W.3d 22, 26 (2009). For the foregoing reasons, I dissent and would affirm the Board of Review’s decision.  . SubTeach claims in its brief that the title of the statute has changed, it cites to no authority for that change, nor can any be found. The official Arkansas Code maintains the title set forth above, and no amending acts or code revisions relating to the statute contain^ any such change. While the statute when obtained from Westlaw, a legal research company, includes a different title, the most recent version and code service reference to the statute contained within the official code maintain the title set forth above. See Ark.Code Ann. § 11-10-509 (Supp. 2009 & 2010-11 Advance Code Service, pamphlet no. 1).   . An “educational service agency” is defined as "a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one (1) or more educational institutions.” Ark.Code Ann. § 11 — 10—509(d)(2). James Cole, the president of SubTeach, testified that it was not a governmental agency. Record, at 11-12. Thus, Ms. Coleman was not precluded from receiving benefits under subsection (d).